DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller system and weight and dimensional sensors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US 2017/0200248 A1).
Murphy (fig. 2-13) teaches a sorting system for luggage comprising:
 (re: certain elements of claim 16) a transport mechanism (32) arranged to transport pieces of luggage to be sorted into a sorting area of the sorting system (fig. 2 or 3; para. 42, 59-61); and
 a controller system (50) adapted to receive at least one item of luggage-related sorting information for each piece of luggage (fig. 4; para. 66-75);
 wherein the sorting area includes:
 at least one make-up-place with one or more loading stations (fig. 2 near 70 or fig. 3 near 170) connected to said transport mechanism and configured to sort the piece of luggage according to the at least one item of luggage-related sorting information (para. 42, 51-65, 73-75);
 a plurality of movable load devices (26, 40, 42) configured to receive at least one piece of luggage sorted by the at least one make-up-place in accordance with the at least one item of luggage-related sorting information (fig. 2A, 2B; para. 44, 46-47, 52, 59-65, 73-78);
 said controller system being configured to assign each piece of luggage according to the at least one item of luggage-related sorting information to a particular one of said movable load devices (para. 52, 59-61, 66-78, 91-94 teaching that control system assigns and loads luggage items into specific containers based on predetermined criteria relative to luggage information); Page 4 of 12Docket No. 2019P21400 Application No. PCT/EP2020/075807 Prel. Amdt. dated March 24, 2022 
said controller system being configured to select a loading station of a make-up-place for each piece of luggage and to send the piece of luggage to the selected loading station of the selected make-up-place to be loaded into a respectively assigned said movable load device (Id. with para. 52 teaching that multiple loading stations may be utilized and that the control system may be configured to assign specific loading stations to specific containers with luggage items having specific determined characteristics/information);
said particular movable load device being configured to wait at said at least one make-up-place until moving or being moved to an output area (Id. teaching that control system is configured to communicate, load and move respective load devices after loading condition is reached).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of- 
(re: certain elements of claim 16)   wherein, while said particular movable load device waits at said at least one make-up-place, said particular movable load device waits at the selected loading station of the selected make-up-place and is routed to a waiting storage in the sorting area if the sorting system does not currently expect a further piece of luggage for said particular movable load device and a number of free loading stations at said at least one make-up-place is low or zero (para. 73-75, 91-94 teaching that partially filled load devices may be placed in loaded region and that load devices may be placed in unloaded region or be pre-staged prior to receiving luggage at make-up place, thus load devices are capable of being routed to a storage area based on various conditions);
(re: claim 19) at least some of said movable load devices are configured to serve as intermediate storage units for sorted pieces of luggage that have been dropped off at said luggage input more than a predetermined time before a scheduled departure of a corresponding means of transportation; and
 said at least some of said movable load devices are configured to wait at a make-up-place and/or in a waiting zone until moving or being moved to the output area (Id. with para. 73 teaching that flight departure time is part of assigning criteria).  

Murphy further teaches-
(re: claim 17) wherein said at least one movable load device is selected from the group consisting of at least one standardized aircraft unit load device, a semi-automatic movable load device, and a fully-automatic movable load device (para. 42, 44, 59-61, 73-75 teaching automatic guided vehicles that allow the system to be “operated substantially autonomously”).  
(re: claim 18) wherein said controller system is configured to direct the assigned said particular movable load device to the selected loading station of the selected make-up-place during an approach of the assigned piece of luggage to the sorting area (para. 91-94 teaching pre-staging);
 (re: claim 20)      wherein each said loading station comprises a parking spot for a movable load device and a loading means (fig. 2);
(re: claim 21) wherein: at least one loading station is configured to semi-automatically load sorted pieces of luggage into a parked movable load device (fig. 2; para. 51-65); and/or
 at least one loading station comprises as a loading means at least one of the following:
 a controllable robot arm for loading sorted pieces of luggage into a parked movable load device;
 a fully automatic robot arm for loading sorted pieces of luggage into a parked movable load device;
 Page 6 of 12Docket No. 2019P21400 Application No. PCT/EP2020/075807 Prel. Amdt. dated March 24, 2022 a conveyor belt for transporting sorted pieces of luggage next to a parked movable load device;  
(re: claim 22)  wherein said at least one loading station is configured to fully automatically load the sorted pieces of luggage into the parked movable load device (Id.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2017/0200248 A1) in view of Dinkelmann et al. (“Dinkelmann”)(US 2017/0008644).

 

Murphy as set forth above teaches all that is claimed except for expressly teaching
 (re: claim 24) one or more of:
 a weight sensor for determining a weight of a piece of luggage; and
Page 7 of 12Docket No. 2019P21400Application No. PCT/EP2020/075807Prel. Amdt. dated March 24, 2022a dimensional sensor for determining spatial measurements and/or a volume of a piece of luggage;
(re: claim 25) wherein:
said weight sensor is disposed at a luggage input and/or at a make-up- place; and
 said dimensional sensor is disposed at at least one of a luggage input, at a make-up-place, or at a loading station.  
Dinkelmann, however, teaches that it is well-known in the luggage handling arts to use a dimension and weight sensor at an input zone to ensure luggage satisfies certain loading criteria (fig. 2, 3; para. 35-38).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found  in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Murphy for the reasons set forth above.

Allowable Subject Matter
Claims 28-32 are allowed.
Claims 23 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
September 20, 2022